Title: To Thomas Jefferson from Thomas Beale Ewell, 9 December 1806
From: Ewell, Thomas Beale
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Geo.Town December 9th 1806
                        
                        Were I not sensible that great men, like the authors of their existence, derive pleasure from befriending,
                            relieving & raising the young to respectability and to usefulness,—it would have been with the strongist aversion, that
                            I should ever have troubled you. But having obtruded myself upon your notice, and now feeling conscious, that I owe more
                            to you, than I owe to any other man in existence, I cannot be otherwise than very anxious, to seize every opportunity—the
                            least calculated to furnish you with reasons for being pleased at the recollection of the services you have rendered me.
                            Lately I received a letter from Professor Woodhouse of Phila. assuring me that his approbation of my discourses on
                            chemistry, had been such as to lead him to recommend them to the use of his Class. My vanity led me to have published the
                            enclosed extract from that letter.—On adverting to your great liberality (strikingly instanced in your condescending to
                            patronize me after an inconsiderable acquaintance, by a former decision that I should succeed to the office of Dr.
                            Bullers,)—I feel perswaded that you will very favorably interpret the circumstance, that a Professor of a science deemed
                            it judicious to direct the attention of his class, to a work written by one who but a year preceeding was a fellow student
                            at the university. and this will be the more remarkable, when it is considered that the work was hurried through the press
                            with a view to lessen pecuniary difficulties.
                        The success of my first effort, has served to stimulate me, to make stronger exertions to be instrumental in
                            serving a part of our countrymen. With fresh zeal I have engaged in the preparation of a work for agriculturists, which
                            has for its object what I had the honor formerly to mention to you—an account of the american substitutes, for foreign
                            medicines. All that I can do in the proposed undertaking, is to record the information acquired by the experience of
                            others: To collect the whole of it, has become my duty. It has occured to me that you, who have treasured up such an
                            astonishing variety of information, who have found time for noticing every narration of the least utility—may have become
                            acquainted with the properties & value of many plants, not generally known. Believing you too well accustomed to the
                            pleasure of being useful, to need an apology for my asking of you knowledge which may prove of public service, I have
                            ventured to beg that at some future day after the pressure of your political business, has lessened—you would be pleased
                            to favor me with any notes on the subject, which you may deem of consequence.
                        It is less from formality, than from sincerity of feeling—that I offer assurances of being with the most
                            unbounded respect your obliged & obedient servant.
                        
                            Thos. Ewell.
                        
                    